ON REHEARING.
Long, J.
This case was in this court and decided in February, 1901, and is reported herewith. The judgment below was then reversed, and a new trial ordered. Defendant moves for rehearing under the claim that the question of the measure of damages was not considered in the former opinion, though raised in the briefs.
We find on examination that this question was oyerlooked. The facts are fully set out in the former opinion. It appears that the claimant held the contract, which had been delivered to him by McGill. He held the title under the deed made to him by McLaughlin, and at the time of the commencement of his action against the defendant estate he still held title, and made no tender of a deed to the estate until at the close of the trial of the present case, when he tendered his deed to the estate. Under such circumstances, it is the contention of counsel for defendant that no action would lie for the contract price; that the *7suit must be in equity for specific performance, or at law for damages, to wit, for the difference between the value of the land and the contract price.
In this we think counsel is correct. In Griswold v. Sabin, 51 N. H. 167 (12 Am. Rep. 76), it was held that in contracts for the purchase and sale of real estate, where the vendee refuses to receive the deed and pay for the land, »the measure of damages which the vendor may recover in a suit at law is the difference between the price agreed to be paid for the land and its real value at the time when the contract was broken. This doctrine is also laid down in the following cases: Scudder v. Waddingham, 7 Mo. App. 26; Old Colony R. R. v. Evans, 6 Gray, 25 (66 Am. Dec. 394); Wasson v. Palmer, 17 Neb. 330 (22 N. W. 773); 2 Suth. Dam. p. 198; 2 Warv. Vend. p. 961.
The case is very different from the case of Foley v. Dwyer, 122 Mich. 587 (81 N. W. 569). There the suit was for an installment due upon a land contract. It was said:
“Has the vendor in a land contract a right of action at law to recover installments growing due on such contract at a date earlier than that at which the vendor is required, by the terms of the contract, to make title? It is contended by the defendants that the installments are a part of the purchase price, and that the general rule is that the vendor is not entitled to recover a part of the purchase price, but is limited to a recovery of damages for the breach, or a specific performance in equity. We think the solution of the question involved is reached by the application of well-settled rules. If the defendants’ covenants to pay the installments of interest and taxes were dependent on the conveyance or tender of conveyance by plaintiff, there can be no recovery. If the covenants were independent, we can see no reason why an action at law may not be maintained. The general rule is that, where a day is appointed for the payment of money, or part of it, and the day is to happen, or may happen, before the thing which is the consideration for the money is performed, an action may be brought for the money before performance. In such case it is presumed that the party relied *8upon his remedy, and did not intend to make the performance a condition precedent.”
In the present case the action was brought to recover the whole contract price. This suit is on the guaranty of payment of the whole contract price, and, under well-settled rules, as shown by the cases above cited, the measure of the damages would be the difference between the price agreed to be paid for the land and its real value at the time when the contract was broken. It appears that on the trial no proofs were offered of the value of the land, and no deed was tendered before suit brought. Consequently, there was no basis for a recovery by the claimant for any amount against the defendant. For this reason the court should have directed the verdict in favor of defendant.
The judgment below must be affirmed, and the former judgment entered here reversing the case will be set aside.
The other Justices concurred.